Appeal by an owner of mortgaged premises from an order directing an examination to discover surplus earnings pursuant to section 1077-e of the Civil Practice Act. The order directed the examination to be for the period of one year, beginning November 1, 1942. The owner objects on the ground that, since January 1, 1943, the property has been in new management and to comply with the order it would be necessary for it to secure the books and records from the former agents and managers of the property. This objection does not present an insurmountable difficulty. Order affirmed, with ten dollars costs and disbursements, unless within ten days from the entry of the order hereon appellant stipulates that it will produce its books and records from November 1, 1942, to December 31, 1943, in which event the order is modified on the law and the facts so as to provide for the examination covering such period; and as modified, is affirmed, without costs. If this procedure be followed, future examinations can be conducted on a calendar year basis. Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur. [See 268 App. Div. 779.]